COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
R.M.O.,                                                             No. 08-14-00067-CV
                                                  §
                               Appellant,                              Appeal from the
                                                  §
v.                                                                    65th District Court
                                                  §
TEXAS DEPARTMENT OF FAMILY                                        of El Paso County, Texas
AND PROTECTIVE SERVICES,                          §
                                                                   (TC# 2012DCM09306)
                                Appellee.         §

                                 MEMORANDUM OPINION

       The Court previously abated this appeal pending the trial court’s ruling on Appellant’s

motion for new trial and we instructed Appellant to notify the Court if the trial court ruled on the

motion or if it was overruled by operation of law. Appellant has informed the Court that the trial

court granted his motion for new trial and he has filed a motion to dismiss the appeal. The

appeal is reinstated.

       The trial court’s entry of the order granting the motion for new trial has rendered this

appeal moot. We are prohibited from deciding moot controversies. National Collegiate Athletic

Association v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). A case is moot if a justiciable controversy

ceases to exist at any stage of the legal proceedings, including the appeal. In re Kellogg Brown
& Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005). We grant Appellant’s motion and dismiss the

appeal.

                                           GUADALUPE RIVERA, Justice
May 23, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-